Citation Nr: 1816589	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD)

2. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision which denied service connection for PTSD, and an April 2015 rating decision which denied service connection for tinnitus and declined to reopen the prior denied claim of service connection for hearing loss.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board observes that the Veteran's claims of service connection for hearing loss and tinnitus were denied in an April 2015 rating decision.  In July 2015 he submitted a notice of disagreement with that denial.  However, to date, a statement of the case has yet to be issued.  As such, the Board must remand those claims for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

VA's duty to assist requires it to provide an examination or obtain a medical opinion if the information of record does not contain sufficient evidence to decide the claim, but (A) contains competent medical or lay evidence of a current diagnosed disability or symptoms of a disability; (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) and indicates that the claimed disability or symptoms may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(1) (2017).   The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has yet to be provided an examination in connection with his PTSD claim, despite reporting present symptoms and multiple in-service stressors which may be related to fear of terrorist or hostile activity.  See Veteran's statements dated March 2010, November 2010, November 2014, and August 2015.  As such, an examination should be provided.  In making this determination, the Board does acknowledge that the Veteran is (or has been for the majority of the duration of the claim) incarcerated.  While this has clearly caused some interference with the development of his claim, incarcerated veterans must be afforded the same treatment as non-incarcerated veterans in pursuing disability compensation claims.  Wood v. Derwinski, 1 Vet. App. 190 (1991);  see also Bolton v. Brown, 8 Vet. App. 185 (1995) (noting that if VBA cannot arrange for an examination, it must document efforts to do so in the claims file and concluding that the Court could not "lightly infer that the duty to assist a Veteran in developing his [sic] claim applies any less to an incarcerated Veteran than to a non-incarcerated veteran").

The record in this case indicates that scheduling an examination was attempted in April 2014, but internal VA emails imply that the Veteran could not be transported to the scheduled location for his examination due to his incarceration.  There is no record of whether the request was actually made to the prison system, nor any response from the prison system declining to cooperate with VA.  Further, an internet search of the Georgia Department of Corrections webpage indicates that the Veteran's maximum possible release date is in August 2018, although it could occur earlier.  As such, the Board would request that the AOJ contact the Veteran to determine whether he is presently incarcerated.  If not, he should be scheduled for an examination in support of his claim at a VA facility.  If he remains incarcerated, the AOJ should make a documented attempt to schedule the Veteran for a VA examination in support of his claim for an acquired psychiatric disability.  All attempts to schedule this examination must be documented and correspondence from the Department of Corrections be included in the claims file.  

Finally, the record indicates that the Veteran has been incarcerated at multiple prison facilities, to include the Washington State Prison, Walker State Prison, Dooley State Prison, and Rutledge State Prison.  The record only reflects that attempts were made to obtain the Veteran's treatment records from Washington State Prison.  As such, reasonable and necessary efforts must be taken to obtain all possible treatment records from those various institutions.  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative a statement of the case with regard to the service connection claims for hearing loss and tinnitus, and inform the Veteran of the time limits to file a formal appeal of that issue.  Only if the Veteran files a formalized appeal via a VA Form 9 should the claim be returned to the Board for further appellate review.

2. Invite the Veteran to submit any additional evidence in support of his claim.  The Veteran should be requested to provide the name and address of any pre-incarceration medical treatment and the AOJ should make all reasonable and/or necessary attempts to locate obtain those records.

3. The AOJ should make formal requests to the Georgia Department of Corrections, particularly to the Washington State Prison, Walker State Prison, and the Dooley State Prison for any medical treatment records related to the Veteran.  All reasonable and necessary efforts to obtain those records.  Such attempts should be documented in the claims file.  

4. If the AOJ determines that any of the above records cannot be obtained, the Veteran and his representative should be notified in writing and allowed time to provide those records.  

5. Determine whether the Veteran is presently incarcerated.  If not, schedule the Veteran for an initial VA examination in connection with his PTSD claim.  If he remains incarcerated, an initial PTSD examination should be scheduled and all reasonable attempts to accommodate that examination be documented in the record.  If the Veteran is unable to attend his examination due to his incarceration, this must be documented.

The examiner should review the claims file, including the Veteran's service treatment records, as well as his statements dated March 2010, November 2010, November 2014, and August 2015.

The examiner should conduct a thorough psychiatric evaluation of the Veteran, and determine whether it is at least as likely as not that the Veteran has any psychiatric diagnosis which is related to any incident of active service.  

Specifically for the diagnosis of PTSD, the examiner should state whether any claimed stressor related to fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD.  The examiner should also state whether the Veteran's PTSD symptoms are related to any claimed stressor.

6. Thereafter, readjudicate the claim in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




